Case 5:19-cv-01851-MAA Document 27 Filed 12/11/20 Page 1 of 1 Page ID #:927



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   SOPHIA LYONS,                             Case No. 5:19-cv-01851-MAA
12                       Plaintiff,
13          v.                                 JUDGMENT
14   ANDREW M. SAUL,
15   Commissioner of Social Security,

16                       Defendant.
17
18         In accordance with the Memorandum Decision and Order Affirming Decision
19   of the Commissioner filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social
21   Security is affirmed and this matter is dismissed with prejudice.
22
     DATED: December 11, 2020
23
24
                                            MARIA A. AUDERO
25                                          UNITED STATES MAGISTRATE JUDGE
26
27
28
